UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-2307


THOMAS OJONG,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals


Submitted:     July 26, 2011                 Decided:   August 11, 2011


Before GREGORY, DAVIS, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, BEACH-OSWALD IMMIGRATION LAW ASSOCIATES,
PC, Washington, D.C., for Petitioner. Tony West, Assistant
Attorney General, Anh-Thu P. Mai-Windle, Senior Litigation
Counsel, James A. Hurley, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas    Ojong,      a   native   and   citizen     of    Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motion to reopen as untimely and

numerically barred.         We have reviewed the administrative record

and find no abuse of discretion in the denial of relief on

Ojong’s    motion.     See    8   C.F.R.    § 1003.2(a),   (c)     (2011).      We

accordingly deny the petition for review for the reasons stated

by the Board.        See In re: Ojong, (B.I.A. Oct. 26, 2010).                 We

dispense    with     oral    argument      because   the   facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                               PETITION DENIED




                                        2